           IN THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF TEXAS
                     EL PASO DIVISION

RAUL VALDEZ HERNANDEZ,               §
Reg. No. 00901-408,                  §
     Petitioner,                     §
                                     §
v.                                   §             EP-19-CV-112-PRM
                                     §
FCI LA TUNA,                         §
    Respondent.                      §

                       ORDER OF DISMISSAL

     On this day, the Court considered Petitioner Raul Valdez

Hernandez’s [“Petitioner”] pro se “Petition for a Writ of Habeas Corpus,

Pursuant to the Second Chance Act of 2007, Reauthorized by the First

Step Act of December 21, 2018” (ECF No. 1) [hereinafter “Petition”], filed

on April 12, 2019, in the above-captioned cause. Therein, Petitioner

asks the Court to grant him a sentence reduction. Pet. 1, Apr. 12, 2019,

ECF No. 1. After due consideration, the Court is of the opinion that the

Petition should be dismissed, for the reasons that follow.

I.   BACKGROUND

     Federal Bureau of Investigations (“FBI”) special agents identified

Petitioner as the main source of methamphetamine in the Yavapai

Apache Nation during a 2013 anti-drug initiative. United States v.
Hernandez, 3:13-CR-8066-DGC-1 (D. Ariz.), United States’ Sentencing

Mem. 1, August 13, 2014, ECF No. 58.1 The FBI special agents worked

with a confidential source who purchased methamphetamine from

Petitioner on February 5, 2013, for $290.00; on February 12, 2013, for

$250.00; on February 18, 2013, for $320.00; and on March 26, 2013, for

$480.00. Id.

     Petitioner pleaded guilty on May 23, 2014, pursuant to a Plea

Agreement, to possession with the intent to distribute

methamphetamine, in violation of 21 U.S.C. §§ 841(a) and 941(b)(1)(C).

Id., J. Crim. Case, Jan. 9, 2015, ECF No. 69. In the Plea Agreement, the

parties stipulated “that the Defendant shall receive a sentence of not less

than 10 years, but no greater than 15 years, imprisonment.” Id., Plea

Agreement 3, Jan. 5, 2015, ECF No. 71. The court accepted Petitioner’s

plea and sentenced him, apparently in accordance with the terms of the

Plea Agreement, to 120 months’ imprisonment. Id., J. Crim. Case.

     Petitioner is now a prisoner confined at the La Tuna Federal




1 The Court takes judicial notice of the docket and records of Petitioner’s
conviction in his criminal case. See Fed R. Evid. 201(B)(2) and (c)(1).
                                     2
Correctional Institution in Anthony, Texas.2 In his Petition, he asks the

Court to reduce his sentence “under the First Step Act’s sentencing

reform provisions.” Pet. 2. Specifically, he “avers” that the Act

reduced the “Mandatory Minimum penalties for some drug offenders like

him.” Id. Additionally, Petitioner notes that the Act also “increase[d]

the number of offenders eligible for relief” under “Safety Valve.” Id.

      It is not clear whether Petitioner seeks relief through a petition for

a writ of habeas corpus pursuant to 28 U.S.C. § 2241, a motion to modify

a sentence pursuant to 18 U.S.C. § 3582, or a pleading pursuant to the

First Step Act.

II.   APPLICABLE LAW

      A.     28 U.S.C. § 2241

      “A section 2241 petition for habeas corpus on behalf of a sentenced

prisoner attacks the manner in which his sentence is carried out or the

prison authorities’ determination of its duration.” Pack v. Yusuff, 218

F.3d 448, 451 (5th Cir. 2000) (citations omitted). To prevail, a § 2241

petitioner must show that he is “in custody in violation of the


2 Anthony is in El Paso County, Texas, which is within the territorial
limits of the Western District of Texas. 28 U.S.C. § 124(d)(3) (2012).
                                     3
Constitution or laws or treaties of the United States.” 28 U.S.C.

§ 2241(c). A § 2241 petitioner may make this attack only in the district

court with jurisdiction over his custodian. United States v. Cleto, 956

F.2d 83, 84 (5th Cir. 1992).

     During its initial screening of a habeas corpus petition, a reviewing

court accepts a petitioner’s allegations as true. 28 U.S.C. § 2243; Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 555–56 (2007). Additionally, a

reviewing court evaluates a petition presented by a pro se petitioner

under a more lenient standard than it would apply to a petition

submitted by counsel. Erickson v. Pardus, 551 U.S. 89, 94 (2007). A

court must “award the writ or issue an order directing the respondent to

show cause why the writ should not be granted, unless it plainly appears

from the petition and any attached exhibits that the petitioner is not

entitled to relief.” 28 U.S.C. foll. § 2254 R. 4; see id. R. 1(b) (explaining

the Rules Governing § 2254 Cases in the United States District Courts

are applicable to § 2241 petitions).

     B.      18 U.S.C. § 3582

     A district court generally may not modify a sentence because “a


                                       4
judgment of conviction that includes [a sentence of imprisonment]

constitutes a final judgment.” Dillon v. United States, 560 U.S. 817, 824

(2010) (quoting § 3582(b)). Nevertheless, under an exception to the

general rule in 18 U.S.C. § 3582(c)(2), a court may modify a defendant’s

sentence “when it is for ‘a term of imprisonment based on a sentencing

range that has subsequently been lowered by the Sentencing

Commission.’” United States v. Doublin, 572 F.3d 235, 237 (2009)

(quoting 18 U.S.C. § 3582(c)(2)). However, a court may reduce an

otherwise final sentence under a Guidelines amendment only if the

reduction is consistent with the Sentencing Commission’s relevant policy

statement—contained in Sentencing Guideline § 1B1.10—and after

considering the sentencing factors in 18 U.S.C. § 3553(a). Dillon, 560

U.S. at 821.

     The § 3553(a) factors include “the nature and circumstances of the

offense and the history and characteristics of the defendant” and “the

need for the sentence imposed . . . to protect the public from further

crimes of the defendant.” 18 U.S.C. §§ 3553(a)(1), (a)(2)(C). “The court

may also consider the defendant’s post-sentencing conduct in


                                    5
determining whether a reduction is warranted.” United States v. Rios,

657 F. App’x 255, 258 (5th Cir. 2016) (quoting U.S. Sentencing

Guidelines Manual § 1B1.10, cmt. n.1(B)(iii) (U.S. Sentencing Comm’n

2010)).

     “These ameliorative amendments to the Guidelines do not create a

right to a sentence reduction.” United States v. Osborn, 679 F.3d 1193,

1196 (10th Cir. 2012). Rather, even if a defendant is eligible, “the

decision whether to reduce a sentence is left to the sound discretion of

the trial court” and is reviewed “for abuse of discretion only.” United

States v. Gonzalez-Balderas, 105 F.3d 981, 982 (5th Cir. 1997).

III. ANALYSIS

     A.    28 U.S.C. § 2241

     Petitioner seeks a sentence reduction “under the Second Chance

Act of 2007, which was authorized by the First Step Act of 2018.” Pet. 1.

     The First Step Act does reauthorize the Second Chance Act. First

Step Act, Pub. L. No. 115-391, 132 Stat. 5194, Title V (2018). However,

the Second Chance Act, codified at 18 U.S.C. §§ 3621, 3624, increases the

duration of pre-release placement in a community corrections center


                                    6
from six to twelve months and requires the Bureau of Prisons to make an

individual determination to ensure that the placement be “of sufficient

duration to provide the greatest likelihood of successful reintegration

into the community.” 18 U.S.C. § 3624(c)(6)(C). The Second Chance

Act does not “provide an independent basis for a sentence reduction.”

United States v. Lopez, 624 F. App’x 234, 235 (5th Cir. 2015) (citing

United States v. Bridges, 116 F.3d 1110, 1112 (5th Cir. 1997)).

     Section 404 of the First Step Act does permit “a court that imposed

a sentence for a covered offense” to “impose a reduced sentence as if

sections 2 and 3 of the Fair Sentencing Act of 2010 (Public Law 111–220;

124 Stat. 2372) were in effect at the time the covered offense was

committed.” First Step Act § 404. A “covered offense” is defined as “a

violation of a Federal criminal statute, the statutory penalties for which

were modified by section 2 or 3 of the Fair Sentencing Act of 2010 . . . that

was committed before August 3, 2010.” Id. § 404(a). The Fair

Sentencing Act modifies the statutory sentencing range only for crack

cocaine offenses. Dorsey v. United States, 567 U.S. 260, 269 (2012).

     Here, the Court presumes that Petitioner seeks a sentence


                                     7
reduction based on changes to the Fair Sentencing Act, which were

authorized by the First Step Act, and not the Second Chance Act.

However, Petitioner’s conviction is not for a “covered offense.”

Specifically, Petitioner’s conviction is for an offense involving

methamphetamine committed after August 3, 2010; therefore, his

conviction is not for an offense involving crack cocaine committed before

August 3, 2010. Consequently, Petitioner is not eligible for a reduction

of his imprisonment term pursuant to amendments to the Fair

Sentencing Act.

      More importantly, Petitioner has neither alleged nor shown that he

is “in custody in violation of the Constitution or laws or treaties of the

United States.” 28 U.S.C. § 2241(c). Hence, the Court determines that

it plainly appears from Petitioner’s Petition that he is not entitled to

§ 2241 relief.

      B.    18 U.S.C. § 3582

      Additionally, Petitioner asks the Court to reduce his sentence

“under the First Step Act’s sentencing reform provisions” on “Safety

Valve.” Pet. 2. Specifically, he “avers” that the Act “increases the


                                     8
number of offenders eligible for relief” under “Safety Valve.” Id.

Petitioner suggests that he is an eligible offender.

      The “safety valve” provision in 18 U.S.C. § 3553(f) allows “a court to

impose a sentence below the statutory minimum if the defendant [meets]

five requirements.” United States v. Flanagan, 80 F.3d 143, 144 (5th

Cir. 1996) (citing 18 U.S.C. § 3553(f)). The First Step Act amends the

first requirement in § 3553(f). First Step Act § 402(b). Specifically, the

Act expands the number of defendants who may receive a sentence

without regard to any statutory minimum sentence under “safety valve”

if:

      (1) the defendant does not have--
           (A) more than 4 criminal history points, excluding any
      criminal history points resulting from a 1-point offense, as
      determined under the sentencing guidelines;
           (B) a prior 3-point offense, as determined under the
      sentencing guidelines; and
           (C) a prior 2-point violent offense, as determined under
      the sentencing guidelines . . . .

18 U.S.C. § 3553(f) (as amended).

      As noted above, a court may modify a defendant’s sentence

pursuant to 18 U.S.C. § 3582(c)(2). Doublin, 572 F.3d at 237. But “[b]y

its terms, § 3582(c)(2) does not authorize a resentencing proceeding.

                                     9
Instead, it provides for the ‘modif[ication of] a term of imprisonment’ by

giving courts the power to ‘reduce’ an otherwise final sentence in

circumstances specified by the [Sentencing] Commission.” Dillon, 560

U.S. at 825. “Because a motion filed under § 3582 requests modification

of a sentence, it follows that such a motion must be filed in the district

court which imposed the sentence.” Braswell v. Gallegos, 82 F. App’x

633, 635 (10th Cir. 2003); see also Gonzalez-Balderas, 105 F.3d at 982

(“[T]he decision whether to reduce a sentence is left to the sound

discretion of the trial court”).

      Consequently, because a court in Arizona imposed Petitioner’s

sentence, the Court determines that it does not possess the requisite

jurisdiction to consider Petitioner’s request for a sentence modification.

In the alternative, the Court determines that Petitioner’s argument that

he is entitled to relief under § 3582(c)(2) pursuant to the First Step Act of

2018 is without merit.

      A court may modify a defendant’s sentence pursuant to § 3582(c)(2)

“when it is for ‘a term of imprisonment based on a sentencing range that

has subsequently been lowered by the Sentencing Commission.’”


                                     10
Doublin, 572 F.3d at 237 (quoting 18 U.S.C. § 3582(c)(2)). Furthermore,

a court may reduce an otherwise final sentence under a guidelines

amendment only if the reduction is consistent with the Sentencing

Commission’s relevant policy statement in Sentencing Guideline

§ 1B1.10, and after considering the sentencing factors in 18 U.S.C.

§ 3553(a). Dillon, 560 U.S. at 821.

     Hence, when the 18 U.S.C. § 3582(c)(2) exception applies, a court

uses “a two-step approach.” Id. at 827. At step one, the court “follow[s]

the Commission’s instructions in [Sentencing Guideline] § 1B1.10 to

determine the prisoner’s eligibility for a sentence modification and the

extent of the reduction authorized.” Id. At step two, a court

“consider[s] any applicable § 3553(a) factors and determine[s] whether,

in its discretion, the reduction authorized by reference to the policies

relevant at step one is warranted in whole or in part under the particular

circumstances of the case.” Id.

     Petitioner cannot meet the eligibility requirement of step one.

Since the First Step Act’s amendments are statutory—and the

Sentencing Commission has not yet made any corresponding changes to


                                    11
the Sentencing Guidelines to reflect the changes in the Fair Sentencing

Act—the Court may not award Petitioner a two-level safety valve

reduction under Sentencing Guidelines §§ 2D1.1(c)(18) and 5C1.2.

Tracy, 2019 WL 1409841, at *3. Hence, the “safety valve” amendment

in the First Step Act, standing alone, “has no implications for a

§ 3582(c)(2) proceeding,” and Petitioner is not entitled to relief. Cf.

United States v. Willard, 481 F. App’x 915, 917 (5th Cir. 2012) (holding

defendant was not entitled to § 3582(c)(2) relief under Fair Sentencing

Act).

        More importantly, the court sentenced Petitioner on January 9,

2015. United States v. Hernandez, 3:13-CR-8066-DGC-1 (D. Ariz.), J.

Crim. Case, Jan. 9, 2015, ECF No. 69. The President signed the First

Step Act into law on December 21, 2018. Section 402(b) of the Act

explicitly states “[t]his section . . . shall apply to any offense that was

committed before the date of enactment of this Act, if a sentence for the

offense has not been imposed as of such date of enactment.” First Step

Act § 402(b) (emphasis added). Because Petitioner’s sentence was

imposed before the date of the enactment of the Act, Petitioner will never


                                      12
benefit from the changes to the “safety valve” provision in the First Step

Act. Therefore, the Court concludes that it should not transfer this

matter to the Arizona Court for further consideration.

     C.    First Step Act

     Lastly, Petitioner generally asks the Court to reduce his sentence

“under the First Step Act’s sentencing reform provisions.” Pet. 2.

     In the First Step Act, Congress amended 21 U.S.C. § 841 to reduce

the mandatory minimum sentence from 20 to 15 years’ imprisonment for

some defendants with prior drug convictions,

     by striking “If any person commits such a violation after a
     prior conviction for a felony drug offense has become final,
     such person shall be sentenced to a term of imprisonment
     which may not be less than 20 years” and inserting the
     following: “If any person commits such a violation after a
     prior conviction for a serious drug felony or serious violent
     felony has become final, such person shall be sentenced to a
     term of imprisonment of not less than 15 years.”

First Step Act § 401(a)(2)(A)(i). Nevertheless, § 401(c) of the Act makes

it clear that this section applies only “if a sentence for the offense has not

been imposed as of such date of enactment.” Id. § 401(c).

     Here, Petitioner was not awaiting sentencing in connection with

the offenses charged in his criminal case when the Act became effective.

                                     13
Moreover, he was not sentenced to a mandatory minimum sentence; he

was sentenced in accordance with the terms of a plea agreement.

United States v. Hernandez, 3:13-CR-8066-DGC-1 (D. Ariz.), Plea

Agreement 3, Jan. 5, 2015, ECF No. 71. Simply stated, the First Step

Act affords no sentencing relief for Petitioner.

IV.   CONCLUSIONS AND ORDERS

      Accordingly, the Court concludes that Petitioner is not entitled to

relief pursuant to 28 U.S.C. § 2241. Additionally, the Court concludes

that it does not have the requisite jurisdiction to consider Petitioner’s

claims pursuant to 18 U.S.C. § 3582.

      Accordingly, IT IS ORDERED that, because Petitioner Raul

Valdez Hernandez’s basis for relief is unclear and he was represented by

appointed counsel during the criminal proceedings brought against him,

all filing fees and costs are WAIVED.

      IT IS FURTHER ORDERED that Petitioner Raul Valdez

Hernandez’s pro se “Petition for a Writ of Habeas Corpus, Pursuant to

the Second Chance Act of 2007, Reauthorized by the First Step Act of

December 21, 2018” (ECF No 1) is DISMISSED WITHOUT


                                    14
PREJUDICE.

     IT IS FURTHER ORDERED that all pending motions, if any, are

DENIED as MOOT.

     IT IS FINALLY ORDERED that the District Clerk shall CLOSE

this case.

     SIGNED this 30th day of April, 2019.


                           _____________________________________
                           PHILIP R. MARTINEZ
                           UNITED STATES DISTRICT JUDGE




                               15
